Exhibit 99.1 Century Aluminum Reports Third Quarter 2010 Results MONTEREY, CA. October 26, 2010 Century Aluminum Company (NASDAQ:CENX) reported a net loss of $16.8 million ($0.18 per basic and diluted common share) for the third quarter of 2010.Reported third quarter results were negatively impacted by a mark-to-market loss on forward contracts of $12.2 million related to LME price protection options and positively impacted by a $1.4 million tax benefit related to the release of tax reserves no longer required. Cost of sales for the quarter included a $15.8 million charge for the portion of power costs at Hawesville payable by the previous power supplier per the terms of the power agreements and a $7.3 million benefit for lower of cost or market inventory adjustments. In the third quarter of 2009, the company reported net income of $40.1 million ($0.45 per basic and diluted common share).Financial results were positively impacted by $55.6 million primarily from realized and unrealized gains related to the termination of the existing power contract and its replacement with a new power contract at the Hawesville, Kentucky smelter and a $7.5 million tax benefit related to the release of tax reserves no longer required. Cost of sales for the year-ago quarter includes a $14.4 million non-cash charge for the portion of power costs at Hawesville paid by the previous power supplier per the terms of the Hawesville power agreements and a $2.3 million benefit for lower of cost or market inventory adjustments. Sales in the third quarter of 2010 were $279.2 million, compared with $228.7 million in the third quarter of 2009.Shipments of primary aluminum for the quarter totaled 147,216 tonnes compared with 146,245 tonnes in the year-ago quarter. For the first nine months of 2010, the company reported a net loss of $5.3 million ($0.06 per basic and diluted share).These results were negatively impacted by a mark-to-market loss on forward contracts of $4.4 million related to LME price protection options. Cost of sales for the nine month period included a $47.3 million charge for the portion of power costs at Hawesville payable by the previous power supplier per the terms of the power agreements and a $0.3 million benefit for lower of cost or market inventory adjustments. This result compares with a net loss of $181.6 million ($2.56 per basic and diluted common share) for the first nine months of 2009.Results for the year-ago nine month period were negatively impacted by a charge of $35.3 million for costs associated with production curtailments at U.S. smelters and a $73.2 million impairment charge associated with the divestiture of our Gramercy, LA and St. Ann, Jamaica equity investments.Results for the first nine months of 2009 were positively impacted by $57.4 million, primarily from realized and unrealized gains related to the termination of the existing power contract and its replacement with a new power contract at the Hawesville, KY smelter and a $7.5 million tax benefit related to the release of tax reserves no longer required.Net lower of cost or market inventory adjustments of $26.9 million favorably impacted 2009 nine month results.Cost of sales for the year-ago period includes a $14.4 million non-cash charge for the portion of power costs at Hawesville paid by the previous power supplier per the terms of the Hawesville power agreements. Sales in the first nine months of 2010 were $852.4 million compared with $642.4 million in the same period of 2009.Shipments of primary aluminum for the first nine months of 2010 were 436,472 tonnes compared with 457,426 tonnes for the comparable 2009 period. Logan W. Kruger, President and Chief Executive Officer, commented, "Broad economic trends have, on balance, improved since the spring.Commercial and consumer activity in China has remained strong.In addition, Chinese government authorities appear serious about their stated intent to limit the use of electrical power in industries like ours as part of their overall energy-saving plan.Along with these fundamental factors, a weakening U.S. Dollar, combined with investor interest in physical ownership of metals, have supported commodity prices.Despite these areas of strength, global aluminum inventories remain high and economic activity in, and the state of finances of, developed regions remain a concern.We thus continue to manage the company with a bias toward protecting the downside. “We are pleased with the tentative agreement, now pending ratification by the membership, for a four-year labor contract at the Hawesville smelter,” continued Mr. Kruger.“The plant's excellent performance during the negotiations is a testament to Hawesville’s leadership and employees. In Iceland, we continue to work diligently to complete the final details required to restart major construction activity for our new smelter at Helguvik.The progress has been slower than we would have liked, due to a range of factors emanating from the political and economic complexities in Iceland.During this period, we have reduced project activity and spending to a minimal level.We are confident that this project will proceed within a reasonable period of time and will prove to be an outstanding investment for our shareholders.At this time, it is difficult to predict with precision when we will be able to restart major project activity, but we are hopeful to reach this milestone during the first half of 2011.” Century Aluminum Company owns primary aluminum capacity in the United States and Iceland. Century's corporate offices are located in Monterey, California. - ### - Century Aluminum’s quarterly conference call is scheduled for 5:00 p.m. Eastern time today. To listen to the conference call and to view related presentation materials, go to www.centuryaluminum.com and click on the conference call link on the homepage. Contacts: Mike Dildine (media) 831-642-9364 Shelly Lair (investors) 831-642-9357 Certified Advisors for the First North market of the OMX Nordic Exchange Iceland hf. for Global Depositary Receipts in Iceland: Atli B. Gudmundsson, Senior Manager Corporate Finance, NBI hf. Steingrimur Helgason, Director Corporate Finance, NBI hf. Cautionary Statement This press release and comments made by Century Aluminum management on the quarterly conference call contain "forward-looking statements" within the meaning of the Private Securities Litigation Reform Act of 1995. Forward-looking statements are statements about future, not past, events and involve certain important risks and uncertainties, any of which could cause our actual results to differ materially from those expressed in our forward-looking statements. Such risks and uncertainties may include, without limitation, declines in aluminum prices or demand or increases in our operating costs; a worsening of global financial and economic conditions; our ability to access the credit and capital markets on acceptable terms, including to finance the completion of our Helguvik, Iceland smelter; additional delays in the completion of the Helguvik, Iceland smelter; the ratification of our tentative labor agreement at our Hawesville, KY smelter or our ability to extend or enter into collective bargaining agreements at our other smelters; our ability to successfully manage and/or improve performance at each of our operating smelters; and the enactment of climate change or other environmental legislation. More information about these risks, uncertainties and assumptions can be found in the risk factors and forward-looking statements cautionary language contained in our Annual Report on Form 10-K and in other filings made with the Securities and Exchange Commission. We do not undertake, and specifically disclaim, any obligation to revise any forward-looking statements to reflect the occurrence of future events or circumstances. Century Aluminum Company Consolidated Statements of Operations (in Thousands, Except Per Share Amounts) (Unaudited) Three months ended September 30, Nine months ended September 30, NET SALES: Third-party customers $ Related parties COST OF GOODS SOLD GROSS PROFIT (LOSS) ) ) OTHER OPERATING EXPENSES (INCOME) – NET ) ) SELLING, GENERAL AND ADMINISTRATIVE EXPENSES OPERATING INCOME (LOSS) ) INTEREST EXPENSE – THIRD PARTY - Net ) INTEREST INCOME – RELATED PARTY NET LOSS ON FORWARD CONTRACTS ) OTHER INCOME (EXPENSE) – Net ) ) INCOME (LOSS) BEFORE INCOME TAXES AND EQUITY IN EARNINGS (LOSSES) OF JOINT VENTURES ) ) INCOME TAX (EXPENSE) BENEFIT ) INCOME (LOSS) BEFORE EQUITY IN EARNINGS (LOSSES) OF JOINT VENTURES ) ) ) EQUITY IN EARNINGS (LOSSES) OF JOINT VENTURES ) NET INCOME (LOSS) $ ) $ $ ) $ ) EARNINGS (LOSS) PER COMMON SHARE Basic – Net Income (Loss) $ ) $ $ ) $ ) Diluted – Net Income (Loss) $ ) $ $ ) $ ) WEIGHTED AVERAGE COMMON SHARES OUTSTANDING Basic Diluted Net Income (Loss) Allocated to Common Shareholders $ ) $ $ ) $ ) Century Aluminum Company Consolidated Balance Sheets (Dollars in Thousands) (Unaudited) September 30, 2010 December 31, ASSETS Current Assets: Cash and cash equivalents $ $ Restricted cash Accounts receivable – net Due from affiliates Inventories Prepaid and other current assets Total current assets Property, plant and equipment – net Due from affiliates – less current portion Other assets Total $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Current Liabilities: Accounts payable, trade $ $ Due to affiliates Accrued and other current liabilities Accrued employee benefits costs – current portion Convertible senior notes Industrial revenue bonds Total current liabilities Senior notes payable Accrued pension benefits costs – less current portion Accrued postretirement benefits costs – less current portion Other liabilities Deferred taxes Total noncurrent liabilities Shareholders’ Equity: Series A Preferred stock (one cent par value, 5,000,000 shares authorized; 82,633 and 83,452 shares issued and outstanding at September 30, 2010 and December 31, 2009, respectively) 1 1 Common stock (one cent par value, 195,000,000 shares authorized; 92,741,687 and 92,530,068 shares issued and outstanding at September 30, 2010 and December 31, 2009, respectively) Additional paid-in capital Accumulated other comprehensive loss ) ) Accumulated deficit ) ) Total shareholders’ equity Total $ $ Century Aluminum Company Consolidated Statements of Cash Flows (Dollars in Thousands) (Unaudited) Nine months ended September 30, CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by operating activities: Unrealized net loss on forward contracts Unrealized gain on contractual receivable - ) Realized benefit of contractual receivable Write-off of intangible asset - Accrued and other plant curtailment costs – net ) Debt discount amortization Depreciation and amortization Lower of cost or market inventory adjustment ) ) Deferred income taxes Pension and other postretirement benefits Stock-based compensation (Gain) loss on disposal of assets ) Non-cash gain on early extinguishment of debt - ) Non-cash loss from disposition of equity investments - Undistributed earnings of joint ventures ) ) Change in operating assets and liabilities: Accounts receivable– net ) Sale of short-term trading securities - Due from affiliates ) Inventories ) Prepaid and other current assets Accounts payable, trade ) ) Due to affiliates ) Accrued and other current liabilities ) Other – net ) ) Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of property, plant and equipment ) ) Nordural expansion ) ) Proceeds from sale of property, plant and equipment - Investments in and advances to joint ventures ) ) Restricted and other cash deposits ) ) Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Repayment under revolving credit facility - ) Issuance of common stock – net 23 Net cash provided by financing activities 23 NET CHANGE IN CASH AND CASH EQUIVALENTS CASH AND CASH EQUIVALENTS, BEGINNING OF THE PERIOD CASH AND CASH EQUIVALENTS, END OF THE PERIOD $ $ Century Aluminum Company Selected Operating Data (Unaudited) SHIPMENTS - PRIMARY ALUMINUM Direct (1) Toll Metric Tons Pounds $/Pound Metric Tons Pounds Revenue 3rd Quarter $ $ 2nd Quarter 1st Quarter Year to Date $ $ 3rd Quarter $ $ 2nd Quarter 1st Quarter Year to Date $ $ Does not include Toll shipments from Nordural Grundartangi
